Exhibit 10.3









CF INDUSTRIES HOLDINGS, INC.
2014 EQUITY AND INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
Name of Grantee: <first_name> <last_name>
Restricted Stock Units: <shares_awarded>
Grant Date: <award_date>    
Vesting Date: All Restricted Stock Units will vest on the third anniversary of
the Grant Date, but shall be subject to forfeiture or accelerated vesting as
described herein.
Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms as defined in the CF Industries Holdings, Inc. 2014
Equity and Incentive Plan (the “Plan”). Please review this Award Agreement and
promptly accept the award online, in Schwab’s Equity Award Center, in order to
render the grant effective.
*        *        *        *        *
1.    You have been granted the Restricted Stock Units shown above pursuant to
the Plan and subject to the terms and conditions of the Plan and this Award
Agreement. Each Restricted Stock Unit represents the right to receive a share of
Stock upon the vesting of the Restricted Stock Unit.
2    From the Grant Date until the Vesting Date, you may not sell, assign,
transfer, donate, pledge or otherwise dispose of the Restricted Stock Units
(except by will or the laws of descent and distribution).
3.    The Restricted Stock Units shall vest on the Vesting Date, subject to
earlier vesting and delivery upon a Change in Control as provided for in Section
7(b) of the Plan or as otherwise provided herein. Shares of Stock shall be
delivered (provided, that such delivery is otherwise in accordance with federal
and state securities laws) with respect to the Restricted Stock Units as soon as
practicable following the third anniversary of the Grant Date (the “Delivery
Date”) (or the date of your Disability or death, as applicable), but in no event
later than the end of the calendar year in which the Delivery Date (or the date
of your Disability or death, as applicable) occurs or if later, within 30 days
following the Delivery Date (or the date of your Disability or death, as
applicable).
4.    If your employment with the Company and its Subsidiaries shall terminate
for any reason other than due to your death, Disability or Special Retirement
(as defined below) prior to the Vesting Date, the Restricted Stock Units shall
be forfeited. In the event of termination of your employment due to your death
or Disability prior to the Vesting Date, the Restricted Stock Units shall vest
as of such termination. In the event of termination of your employment due to
Special Retirement prior to the Vesting Date, the Restricted Stock Units shall
vest on the date of such termination due to Special Retirement, provided that
the number of Restricted Stock Units that shall become vested on the date of
such termination due to Special Retirement shall be pro-rated based the number
of months you were employed prior to the date of your termination due to Special
Retirement, determined by multiplying the number of Restricted Stock Units
subject to this Award Agreement by a fraction, the numerator of which is the
number of full months between the Grant Date and the date of your termination
due to Special Retirement and the denominator of which is 36, the number of
months from the Grant Date to the Vest Date.




--------------------------------------------------------------------------------

Exhibit 10.3

For purposes of this Award Agreement, “Disability” shall have the meaning
ascribed to such term in your individual employment, severance or other
agreement with the Company or, if you are not party to such an agreement,
“Disability” shall mean your inability because of ill health, physical or mental
disability, to perform your duties for a period of 180 days in any twelve month
period. For purposes of this Award Agreement, “Special Retirement” shall mean
your termination of employment, other than for “Cause,” death or Disability,
following the attainment by you of at least age sixty with five (5) years of
continuous service with the Company as of the date of such termination of
employment, provided that, if you are, at the time of such termination of
employment, subject to the reporting requirements of Section 16 of the Exchange
Act, you have provided the Company with at least six months prior written notice
of your termination of employment and that notice has been accepted by the
Committee. For purposes of this Award Agreement, “Cause” shall have the meaning
ascribed to such term in any individual employment, severance or other agreement
with the Company to which you are a party or, if you are not party to such an
agreement, “Cause” shall mean (i) dishonesty in the performance of your duties
or (ii) your malfeasance or misconduct in connection with your duties or any act
or omission which is injurious to the Company or its Subsidiaries or affiliates,
monetarily or otherwise, each as determined by the Committee in its sole
discretion.
For the avoidance of doubt and solely for purposes of this Award Agreement, if
you enter into an agreement with the Company to transition directly from an
employment relationship into a consulting relationship, you shall not, unless
otherwise determined by the Committee, be deemed to have terminated employment
upon such transition from an employment relationship into a consulting
relationship. In the event of such a transition, the Restricted Stock Units
shall continue to be eligible to vest in accordance with their terms, as if no
termination had occurred, for so long as such consulting relationship remains in
effect. The continued existence of the consulting relationship shall be
determined by the Committee or its delegate and the continued vesting of the
Restricted Stock Units shall not be construed for any other purpose to mean you
remain employed with the Company following such transition.
Neither the grant of the Restricted Stock Units, this Award Agreement nor any
other action taken pursuant to this Award Agreement shall constitute or be
evidence of any agreement or understanding, express or implied, that you have a
right to continue to provide services as an officer, director, employee or
consultant of the Company for any period of time or at any specific rate of
compensation.
5.    Unless and until a certificate or certificates representing shares of
Stock shall have been issued by the Company as a result of the vesting of the
Restricted Stock Units, you shall not have any of the rights or privileges of a
stockholder of the Company with respect to the shares of Stock subject to the
Restricted Stock Units.


6.      The Restricted Stock Units will carry dividend equivalent rights related
to any cash dividend paid by the Company while the Restricted Stock Units are
outstanding. In the event the Company pays a cash dividend on its outstanding
shares of Stock following the grant of the Restricted Stock Units, then you will
be entitled to receive on the date the Company otherwise pays such cash
dividend, a cash amount equal to the cash dividend paid with respect to a share
of Stock multiplied by the number of Restricted Stock Units subject to the Award
Agreement.


7.    The Company or a Subsidiary shall withhold all applicable taxes or other
amounts required by law from all amounts paid or delivered in respect of the
Restricted Stock Units. You may satisfy the withholding obligation by paying the
amount of any taxes in cash or shares may be withheld from the shares of Stock
otherwise deliverable to satisfy the obligation in full or in part. If shares
are withheld, such shares shall have a Fair Market Value equal to the minimum
statutorily required withholding obligation (reduced by the amount of any taxes
paid in cash), with such number of withheld shares rounded up to the nearest
whole number of shares as necessary to avoid fractional shares and with any
excess amount refunded in cash to you.


8.    The intent of you and the Company is that payments and benefits under this
Agreement and the Award be exempt from, or comply with, Section 409A of the
Internal Revenue Code (the “Code”), and accordingly, to the maximum extent
permitted, this Agreement and the Award shall be interpreted and administered to
be in accordance therewith. Each payment under this Agreement and the Award
shall be construed as a separate identified payment for purposes of Section 409A
of the Code, and any payments described in this Agreement and the Award that are
due within the “short term deferral period” as defined in Section 409A of the
Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Notwithstanding anything contained herein to the contrary,




--------------------------------------------------------------------------------

Exhibit 10.3

to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, (i) you shall not be considered to
have terminated employment for purposes of this Award Agreement and no payments
shall be due to you under this Award Agreement that are payable upon your
termination of employment until you would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A of
the Code and (ii) amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to this Agreement and the Award during the
six-month period immediately following your separation from service shall
instead be paid on the first business day after the date that is six months
following your separation from service (or, if earlier, your death).


9.    The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of you and the Company with respect to the subject matter hereof, and
may not be modified except by means of a writing signed by you and the Company.
If there is a conflict between the terms and conditions of the Plan and the
terms and conditions of this Award Agreement, the terms and conditions of the
Plan shall govern. This Award Agreement is governed by the internal substantive
laws, but not the choice of law rules, of the State of Delaware.
By your signature and the signature of the Company’s representative below, you
and the Company agree this Award is granted under and governed by the terms and
conditions of the Plan, the terms of which are incorporated herein, and this
Award Agreement. You have reviewed the Plan and this Award Agreement in their
entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understand all provisions of the Plan
and Award Agreement. You hereby agree to accept as binding, conclusive and final
all decisions or interpretations of the Committee upon any questions relating to
the Plan and Award Agreement. You further agree to notify the Company upon any
change in your residential address shown below.
 
 
 
GRANTEE
 
CF INDUSTRIES HOLDINGS, INC.
 
 
 
 
 
 
<first_name> <last_name>
 
By: Wendy Jablow Spertus
<address_1>
<city>, <state> <zip>
 
Title: Sr. Vice President, Human Resources

.








